UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RAFIQ J. SALIM,

                                  Plaintiff,

                                                             DECISION AND ORDER
             v.                                                  15-CV-418-A

COUNTY OF ERIE, et al.,

                                  Defendants.


      This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr.,

pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On

December 19, 2018, Magistrate Judge Schroeder filed a Report and

Recommendation (Dkt. No. 69) recommending that defendants’ multiple motions to

dismiss (Dkt. Nos. 39, 41, 43, 46, 55 & 60) be granted.

      The Court has carefully reviewed the Report and Recommendation, pro se

plaintiff Salim’s objections, defendants’ responses, and it is hereby

      ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth in

the Magistrate Judge's Report and Recommendation, and giving due consideration

to plaintiff’s status as a pro se litigant by affording his contentions the most favorable

reading possible in the circumstances, the defendants’ motions for dismissal (Dkt.

Nos. 39, 41, 43, 46, 55 & 60) are all granted as specified in the Report and

Recommendation (Dkt. No. 69), and it is further

      ORDERED that the Clerk of the Court shall enter Judgment dismissing the
action in its entirety as against each defendant.

      SO ORDERED.

                                        ____s/Richard J. Arcara__________
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT

Dated: January 25, 2019




                                           2
